NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                      FILED
                               FOR THE NINTH CIRCUIT                       APR 19 2013

                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

KATHLEEN JULIA COLEMAN,                           No. 12-35207

             Plaintiff - Appellant,               D.C. No. 3:11-CV-05184-RBL

  v.
                                                  MEMORANDUM *
CAROLYN W. COLVIN,**
COMMISSIONER OF SOCIAL
SECURITY,

             Defendant - Appellee.


                      Appeal from the United States District Court
                        for the Western District of Washington
                      Ronald B. Leighton, District Judge, Presiding

                          Argued and Submitted April 12, 2013
                                  Seattle, Washington

Before: TASHIMA and CALLAHAN, Circuit Judges, and SEABRIGHT,***
District Judge.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            Carolyn W. Colvin is substituted for her predecessor Michael J.
Astrue, as Commissioner of Social Security, pursuant to Fed. R. App. P. 43(c)(2).
       ***
              The Honorable J. Michael Seabright, United States District Judge for
the District of Hawaii, sitting by designation.
      Plaintiff-Appellant Kathleen Julia Coleman appeals from the district court’s

judgment affirming Defendant-Appellee Commissioner’s adoption of the

Administrative Law Judge’s (“ALJ”) decision finding her not disabled under Titles

II and XVI of the Social Security Act, 42 U.S.C. §§ 401-34, 1381-83f, during the

period starting on January 1, 2004. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review the district court’s decision de novo, and will reverse the

Commissioner’s decision only if it was “based on legal error or . . . not supported

by substantial evidence.” Hiler v. Astrue, 687 F.3d 1208, 1211 (9th Cir. 2012).

We affirm.

      Ms. Coleman raises a number of arguments that the ALJ erred in addressing

her diagnoses of mental disorders at step two of the five-step sequential analysis.

We reject these arguments. First, the ALJ’s determination that Ms. Coleman failed

to establish a medically determinable mental impairment is supported by

substantial evidence because Ms. Coleman failed to present any evidence of signs

or laboratory findings establishing that Ms. Coleman suffered from a mental

impairment. See 20 C.F.R. §§ 404.1508, 404.1528(a), 416.908. Second, the ALJ

had no duty to develop the record on this point where the evidence was not

ambiguous and the record was not “inadequate to allow for proper evaluation of

the evidence.” Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001). Third,


                                          2
the ALJ did not err by failing to specifically address Ms. Coleman’s diagnoses of

sleep disorder and chronic pain -- an ALJ need only explain why “significant

probative evidence has been rejected,” Vincent ex rel. Vincent v. Heckler, 739 F.2d
1393, 1394-95 (9th Cir. 1984) (quotations and citations omitted), and Ms.

Coleman’s mere diagnoses do not meet this standard. Finally, because Ms.

Coleman failed to establish a medically determinable mental impairment, she

necessarily also failed to establish a colorable claim of mental impairment such

that the ALJ had no duty to apply the special psychiatric review technique and

determine her degree of functional limitation. See Keyser v. Comm’r of Soc. Sec.

Admin., 648 F.3d 721, 726 (9th Cir. 2011); see also 20 C.F.R. § 404.1520a(b).

      Ms. Coleman also argues that the ALJ’s decision is not supported by

substantial evidence where the Appeals Council received and made part of the

record a June 19, 2009 Assessment Report from the ARK Institute of Learning (the

“ARK Report”). Considering the ARK Report in light of the record as a whole, the

ALJ’s decision is still supported by substantial evidence. See Brewes v. Comm’r of

Soc. Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012). The ARK Report does not

establish any medically determinable mental impairment because it is not an

acceptable medical source. See 20 C.F.R. § 404.1513(a). Nor does it affect the

Residual Functional Capacity (“RFC”) determination where it suggests only


                                         3
academic limitations and does not call into question the finding that Ms. Coleman

can perform sedentary, unskilled jobs.

      Ms. Coleman also argues that the ALJ erred in giving too little weight to Dr.

Laumans’ letter to the Disability Coordinator at the University of Puget Sound,

which sought some accommodations for Ms. Coleman’s living and work

environment. Contrary to Ms. Coleman’s argument, the ALJ provided a number of

specific and legitimate reasons that are supported by substantial evidence for

rejecting this letter, and in any event the letter did not directly address the relevant

inquiry for the RFC analysis. See Hill v. Astrue, 698 F.3d 1153, 1159-60 (9th Cir.

2012).

      We further reject Ms. Coleman’s argument that the ALJ erred in discrediting

her testimony. The ALJ provided specific, clear, and convincing reasons based on

the record supporting that Ms. Coleman’s testimony was not credible. Further, an

independent reason exists for rejecting her testimony (i.e., that Ms. Coleman may

be motivated by secondary gain), and Ms. Coleman offers no argument to reject

this reason. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195-97

(9th Cir. 2004).




                                            4
      Finally, because Ms. Coleman’s argument that the RFC was not supported

by substantial evidence relies on her previous arguments, we reject it as

unsupported.

AFFIRMED.




                                          5